DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goel (US 2021/0309073 A1).

Concerning claim 1, Goel teaches an apparatus comprising: 
a capture device configured to generate pixel data corresponding to an exterior view from a vehicle (fig. 1: step 104; ¶0017: camera); and 
a processor configured to (i) generate video frames from said pixel data (¶0020: images or video), (ii) perform computer vision operations on said video frames to (a) detect objects in said video frames (¶0020: detecting vehicles in the video frames) and (b) determine characteristics of said objects (¶0020: analyze vehicle features), (iii) analyze said characteristics with respect to said vehicle to determine visual indicators to predict an air quality (fig. 1: steps 106-112; ¶0021: determining a traffic condition based on the number of vehicles and vehicle sizes; ¶0024: determining an outside air acceptability state based on the traffic condition) and (iv) generate a control signal in response to an air quality value (fig. 1: step 116; ¶0026), wherein (a) said control signal is configured to toggle an activation of an air recirculation feature of said vehicle when said air quality value reaches a threshold value (fig. 1: step 116; ¶0026; ¶0034) and (b) said visual indicators are used to adjust said air quality value (¶0028; ¶0033).

Concerning claim 2, Goal further teaches the method of claim 1, wherein (a) said air quality value is generated to represent a prediction of said air quality based on said visual indicators and (b) said control signal is configured to (i) activate said air recirculation feature when said air quality value is below said threshold value and (ii) deactivate said air recirculation feature when said air quality value is above said threshold value (fig. 6: chart 600, 612 and 616).

Concerning claim 6, Goal further teaches the method of claim 1, wherein a distance to said objects associated with said visual indicators and a direction of travel of said vehicle are used by said processor to determine a weight value for adjusting said air quality value associated with said visual indicators (¶0033).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 2021/0309073 A1) in view of Park et al. (US 2017/0113512 A1).

Concerning claim 3, Goel teaches the apparatus according to claim 1. Not explicitly taught is the apparatus, wherein said processor performs said computer vision operations using a dedicated hardware module configured to (i) extract feature points from said video frames by analyzing (a) pixels of said video frames and (b) groups of pixels of said video frames, (ii) calculate descriptors based on said feature points and (iii) compare said descriptors to stored reference descriptors to determine whether said pixels of said video frames correspond to a particular object.
Park et al. (hereinafter Park) teaches an air circulation control device for a vehicle, wherein said processor performs said computer vision operations using a dedicated hardware module configured to (i) extract feature points from said video frames by analyzing (figs. 21A-21L and 22A to 22B; ¶¶0430-0440) (a) pixels of said video frames (figs. 21A-21L and 22A to 22B; ¶¶0430-0440) and (b) groups of pixels of said video frames (figs. 21A-21L and 22A to 22B; ¶¶0430-0440), (ii) calculate descriptors based on said feature points (¶¶0430-0440) and (iii) compare said descriptors to stored reference descriptors to determine whether said pixels of said video frames correspond to a particular object (¶0107-¶0108: “…the processor 170 may perform object verification by comparing an object detected in an image of the surroundings of the vehicle with data stored in the memory 140”). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goel with computer vision operations to (i) extract feature points from said video frames by analyzing (a) pixels of said video frames and (b) groups of pixels of said video frames, (ii) calculate descriptors based on said feature points and (iii) compare said descriptors to stored reference descriptors to determine whether said pixels of said video frames correspond to a particular object, as taught by Park, in order to detect objects in the surrounding area of the vehicle. 

Concerning claim 7, Goel teaches the apparatus according to claim 1. Not explicitly taught is the apparatus, wherein (i) said visual indicators comprise a tunnel entrance and a tunnel exit and (ii) said air quality value is (a) decreased in response to detecting said tunnel entrance and (b) increased in response to detecting said tunnel exit. 
Park et al. (hereinafter Park) teaches an air circulation control device for a vehicle, wherein (i) said visual indicators comprise a tunnel entrance and a tunnel exit (¶0157) and (ii) said air quality value is (a) decreased in response to detecting said tunnel entrance (¶¶0157-0158: tunnel entry) and (b) increased in response to detecting said tunnel exit (¶0157: tunnel non-entry is not considered as a contamination-causing matters). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goel with the teachings of Park in order to control an air circulation mode upon detection and non-detection of a contamination-causing matter (e.g., tunnel entry or tunnel non-entry).

Concerning claim 8, Goel teaches the apparatus according to claim 1. Not explicitly taught is the apparatus, wherein said air quality value is decreased when a vehicle queue is detected.
Park et al. (hereinafter Park) teaches an air circulation control device for a vehicle, wherein said air quality value is decreased when a vehicle queue is detected (fig. 16: vehicle 1630 & vehicle 700; ¶0403; ¶0408). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goel with the teachings of Park in order to control an air circulation mode upon detection of a vehicle queue in order to preemptively switch to an inside air circulation mode and prevent the introduction of exhaust flames from another vehicle (Park, ¶0403).

Concerning claim 9, Goel in view of Park teaches the apparatus according to claim 8. Park further teaches the apparatus, wherein said vehicle queue is inferred in response to (i) detecting a small distance to other vehicles in front of said vehicle and (ii) detecting a low speed of said vehicle (¶¶0150-0153; ¶0408).

Concerning claim 10, Goel in view of Park teaches the apparatus according to claim 9. Park further teaches the apparatus, wherein (i) said small distance is detected using said computer vision operations (¶0129) and (ii) said low speed of said vehicle is detected by said processor reading a vehicle sensor (¶0085: vehicle speed sensor).

Concerning claim 11, Goel in view of Park teaches the apparatus according to claim 9. Park further teaches the apparatus, wherein said small distance (¶0133) and said low speed of said vehicle are both detected using said computer vision operations (¶0129).

Concerning claim 13, Goel teaches the apparatus according to claim 1. Not explicitly taught is the apparatus, wherein said processer is further configured to receive map data from a sensor.
Park teaches an air circulation control device for a vehicle, wherein said processer is further configured to receive map data from a sensor (¶0082; ¶0199). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goel with the teachings of Park in order to control an air circulation mode of the vehicle based on navigational information (Park, ¶0082; ¶0199).

Concerning claim 14, Goel in view of Park teaches the apparatus according to claim 13. Park further teaches the apparatus, wherein said processor is further configured to adjust said air quality value in response to detecting features of said map data that affect said air quality (¶0199).

Concerning claim 15, Goel in view of Park teaches the apparatus according to claim 14. Park further teaches the apparatus, wherein said features of said map data that reduce air quality comprise the vehicle traveling in a region in which fine dust, smog, or yellow dust is expected to rise based on navigational information (¶0199). Park further teaches acquiring road information (e.g., intersection information) based on navigation information (¶0426). It is noted that Park fails to explicitly identify said features as tunnels in the path of said vehicle.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Park prior art to acquire road information (e.g., tunnels in the path of the vehicle) from navigation information in order to determine areas that reduce the air quality. This is evidenced by that fact that Park explicitly identifies tunnels as a contamination-inducing matter (Park, ¶0158). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 2021/0309073 A1) in view of Dudar (US 10,145,340 B1).

Concerning claim 4, Goel teaches the apparatus according to claim 1. Not explicitly taught is the apparatus, wherein said visual indicators comprise a color of exhaust smoke.
Dudar, in a similar field of endeavor, teaches that is well-known to use computer vision techniques to determine visual indicators of exhaust smoke (fig. 4: step 430). Said visual indicators comprising the color of exhaust smoke (fig. 4: step 430).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goel with the computer vision techniques of Dudar in order to detect the exhaust smoke of a preceding vehicle. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 2021/0309073 A1) in view of Sekiguchi et al. (US 8,971,578 B1).

Concerning claim 5, Goel teaches the apparatus according to claim 1. Not explicitly taught is the apparatus, wherein said visual indicators comprise a density exhaust smoke.
Sekiguchi et al. (hereinafter Sekiguchi), in a similar field of endeavor, teaches that is a driving support apparatus, wherein said visual indicators to identify exhaust smoke comprise a density exhaust smoke (col. 7, ll. 1-3).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goel with the teachings of Sekiguchi in order to detect the exhaust smoke of a preceding vehicle. Such a modification is merely a simple substitution of one known element for another to obtain predictable results.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goel (US 2021/0309073 A1) in view of Murphy et al. (US 2020/0238786 A1).

Concerning claim 12, Goel teaches the apparatus according to claim 1. Goel further teaches, wherein said air recirculation feature of the vehicle is configured to (ii) limit an amount of air external to said vehicle from entering said vehicle (¶0043). Not explicitly taught is the apparatus, wherein said air recirculation feature of the vehicle is configured to provide air filtration.
Murphy et al. (hereinafter Murphy) teaches a platform for vehicle environmental quality management, wherein an air recirculation feature is configured to provide air filtration (¶0027).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Goel with the air filtration system of Murphy in order to mitigate harmful particles (i.e., bad air quality) inside the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/            Primary Examiner, Art Unit 2425